Hancock, Jr., J. P., and Callahan, J. (dissenting).
We would affirm. Matters of credibility are for the trier of fact (see, People v Thomas, 53 NY2d 983). Adopting, as we must, the view of the evidence most favorable to the People (see, People v Kennedy, 47 NY2d 196, rearg dismissed 48 NY2d 635), we conclude that the verdict is supported by the weight of the evidence. (Appeal from judgment of Oneida County Court, *775Buckley, J. — criminal sale of controlled substance, third degree.) Present — Hancock Jr., J. P., Callahan, Doerr, Denman and Green, JJ.